Cite as: 592 U. S. ____ (2020)              1

                     Statement of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
          KIM DAVIS v. DAVID ERMOLD, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
              No. 19–926.   Decided October 5, 2020

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE THOMAS, with whom JUSTICE
ALITO joins, respecting the denial of certiorari.
   In Obergefell v. Hodges, 576 U.S. 644 (2015), the Court
read a right to same-sex marriage into the Fourteenth
Amendment, even though that right is found nowhere in
the text. Several Members of the Court noted that the
Court’s decision would threaten the religious liberty of the
many Americans who believe that marriage is a sacred in-
stitution between one man and one woman. If the States
had been allowed to resolve this question through legisla-
tion, they could have included accommodations for those
who hold these religious beliefs. Id., at 711 (ROBERTS, C. J.,
dissenting); id., at 734 (THOMAS, J., dissenting). The Court,
however, bypassed that democratic process. Worse still,
though it briefly acknowledged that those with sincerely
held religious objections to same-sex marriage are often
“decent and honorable,” id., at 672, the Court went on to
suggest that those beliefs espoused a bigoted worldview,
ibid. See also id., at 670 (noting that such a view of mar-
riage is “demean[ing]” to gays and lesbians because it
“teach[es] that gays and lesbians are unequal”); id., at 671
(describing the view of marriage dictated by the religious
beliefs of many as “impos[ing] stigma and injury”); id., at
675 (characterizing the traditional view of marriage as “dis-
respect[ful]” to gays and lesbians). The dissenting Justices
predicted that “[t]hese . . . assaults on the character of fair-
minded people will have an effect, in society and in court,”
id., at 712 (opinion of ROBERTS, C. J.), allowing “govern-
ments, employers, and schools” to “vilify” those with these
2                          DAVIS v. ERMOLD

                         Statement of THOMAS, J.

religious beliefs “as bigots,” id., at 741 (opinion of ALITO, J.).
Those predictions did not take long to become reality.
   Kim Davis, a former county clerk in the Commonwealth
of Kentucky, was responsible for authorizing marriage li-
censes. Davis is also a devout Christian. When she began
her tenure as clerk, Davis’ sincerely held religious beliefs—
that marriage exists between one man and one woman—
corresponded with the definition of marriage under Ken-
tucky law. See Ky. Rev. Stat. §402.005 (1998); Ky. Const.
§233A (2004). Within weeks of this Court granting certio-
rari in Obergefell, Davis began lobbying for amendments to
Kentucky law that would protect the free exercise rights of
those who had religious objections to same-sex marriage.
But those efforts were cut short by this Court’s decision in
Obergefell.
   As a result of this Court’s alteration of the Constitution,
Davis found herself faced with a choice between her reli-
gious beliefs and her job. When she chose to follow her
faith, and without any statutory protection of her religious
beliefs, she was sued almost immediately for violating the
constitutional rights of same-sex couples.
   Davis may have been one of the first victims of this
Court’s cavalier treatment of religion in its Obergefell deci-
sion, but she will not be the last. Due to Obergefell, those
with sincerely held religious beliefs concerning marriage
will find it increasingly difficult to participate in society
without running afoul of Obergefell and its effect on other
antidiscrimination laws. It would be one thing if recogni-
tion for same-sex marriage had been debated and adopted
through the democratic process, with the people deciding
not to provide statutory protections for religious liberty un-
der state law.* But it is quite another when the Court

——————
   * Under this Court’s precedents, “the right of free exercise does not re-
lieve an individual of the obligation to comply with a valid and neutral
law of general applicability on the ground that the law proscribes (or pre-
                     Cite as: 592 U. S. ____ (20__)                   3

                       Statement of THOMAS, J.

forces that choice upon society through its creation of atex-
tual constitutional rights and its ungenerous interpretation
of the Free Exercise Clause, leaving those with religious ob-
jections in the lurch.
   Moreover, Obergefell enables courts and governments to
brand religious adherents who believe that marriage is be-
tween one man and one woman as bigots, making their re-
ligious liberty concerns that much easier to dismiss. For
example, relying on Obergefell, one member of the Sixth
Circuit panel in this case described Davis’ sincerely held re-
ligious beliefs as “anti-homosexual animus.” 936 F.3d 429,
438 (2019) (Bush, J., concurring in part and concurring in
judgment). In other words, Obergefell was read to suggest
that being a public official with traditional Christian values
was legally tantamount to invidious discrimination toward
homosexuals. This assessment flows directly from Oberge-
fell’s language, which characterized such views as “dis-
parag[ing]” homosexuals and “diminish[ing] their person-
hood” through “[d]ignitary wounds.” 576 U.S., at 672, 678.
Since Obergefell, parties have continually attempted to la-
bel people of good will as bigots merely for refusing to alter
their religious beliefs in the wake of prevailing orthodoxy.
See Campaign for Southern Equality v. Bryant, 197
F. Supp. 3d 905, 910 (SD Miss. 2016) (recognizing the plain-
tiffs’ argument equating an accommodation allowing reli-
gious objectors to recuse themselves from signing same-sex
licenses with impermissible discrimination); Brush & Nib
Studio, LC v. Phoenix, 244 Ariz. 59, 66, 418 P.3d 426, 434

——————
scribes) conduct that his religion proscribes (or prescribes).” Employ-
ment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S. 872, 879
(1990) (internal quotation marks omitted). As a result of Smith, accom-
modations for those with sincerely held religious beliefs have generally
been viewed as the domain of positive state and federal law. See, e.g.,
Klein v. Oregon Bureau of Labor & Industries, 289 Or. App. 507, 543–
546, 410 P.3d 1051, 1074–1076 (2017) (rejecting a Free Exercise claim
under Smith).
4                     DAVIS v. ERMOLD

                    Statement of THOMAS, J.

(2018) (describing owners of wedding studio who declined
to participate in same-sex weddings for religious reasons as
treating homosexuals like “ ‘social outcasts’ ” (quoting Mas-
terpiece Cakeshop, Ltd. v. Colorado Civil Rights Comm’n,
584 U. S. ___, ___ (2018) (slip op., at 9))).
                         *     *     *
   This petition implicates important questions about the
scope of our decision in Obergefell, but it does not cleanly
present them. For that reason, I concur in the denial of cer-
tiorari. Nevertheless, this petition provides a stark re-
minder of the consequences of Obergefell. By choosing to
privilege a novel constitutional right over the religious lib-
erty interests explicitly protected in the First Amendment,
and by doing so undemocratically, the Court has created a
problem that only it can fix. Until then, Obergefell will con-
tinue to have “ruinous consequences for religious liberty.”
576 U.S., at 734 (THOMAS, J., dissenting).